      Case
10/28/2020   0:20-cv-61912-DPG Document 27-10  Entered
                                            Lawyer Directory on  FLSD
                                                             – The         Docket 10/30/2020 Page 1 of 3
                                                                   Florida Bar




LAWYER DIRECTORY
   Find a Lawyer




          Bar #                                                                                                                        


        Search by Bar number only produces results that are an exact match to the number
        provided.


              or


     larry                                                                                                                             


     klayman                                                                                                                           


     Law Firm                                                                                                                          


      City                                                                                                                             


     City Name                                                                                                                         


       Find names that sound like the entered names 
       Eligible lawyers only 
       Include deceased lawyers 

   More options

     + Board Certifications 
     + Practice Areas 
     + Law Schools 
     + Services Offered 
     + Languages Spoken 



               Search                   Clear All

                                                                                                                                   ▲

                                                         Showing 1 result.
https://www.floridabar.org/directories/find-mbr/?lName=klayman&sdx=N&fName=larry+&eligible=N&deceased=N&firm=&locValue=&locType=C&pracA…   1/3
      Case
10/28/2020   0:20-cv-61912-DPG Document 27-10  Entered
                                            Lawyer Directory on  FLSD
                                                             – The         Docket 10/30/2020 Page 2 of 3
                                                                   Florida Bar


                                                           View in new tab




      Larry Elliot Klayman

                                                        Member in Good Standing
                                                    Eligible to Practice Law in Florida

      Bar Number:

        246220

      Mail Address:

        Klayman Law Group, PA
        2020 Pennsylvania Ave NW # 345
        Washington, DC 20006-1811

        Office: 310-595-0800

        Cell: 310-595-0800 - No Text Messages

      Email:

        leklayman@gmail.com

      Personal Bar URL:

        https://www.floridabar.org/mybarprofile/246220

      vCard:

        
      County:

        Non-Florida

      Circuit:

        00

      Admitted:

        12/07/1977

      10-Year Discipline History:

                                                                                                                                   ▲


https://www.floridabar.org/directories/find-mbr/?lName=klayman&sdx=N&fName=larry+&eligible=N&deceased=N&firm=&locValue=&locType=C&pracA…   2/3
      Case
10/28/2020    0:20-cv-61912-DPG Document 27-10  Entered
                                             Lawyer Directory on  FLSD
                                                              – The         Docket 10/30/2020 Page 3 of 3
                                                                    Florida Bar

        Discipline cases that are public record are posted below. Select the reference number to view
        the Supreme Court Order and other related documents. Members of the public may obtain
        information about any disciplinary history older than 10 years by emailing
        LRInfo@floridabar.org or by calling (850) 561-5839. The Media should call the Public
        Information Department at (850) 561-5666.

                                                                         Action Date                                    Reference

       Public Reprimand                                                  08/29/2011                                     201170621



      Law School:

        Emory University School of Law

      Sections:

        Criminal Law

      Firm:

        Klayman Law Group, PA

     The Find a Lawyer directory is provided as a public service. The Florida Bar maintains limited basic information about lawyers licensed to practice in the
     state (e.g., name, address, year of birth, gender, law schools attended, admission year). However, The Florida Bar allows individual attorneys the
     opportunity to add personal and professional information to the directory. The lawyer is solely responsible for reviewing and updating any additional
     information in the directory. The lawyer's added information is not reviewed by The Bar for accuracy and The Bar makes no warranty of any kind, express
     or implied. The Florida Bar, its Board of Governors, employees, and agents are not responsible for the accuracy of that additional information. Publication
     of lawyers' contact information in this listing does not mean the lawyers have agreed to receive unsolicited communications in any form. Unauthorized
     use of this data may result in civil or criminal penalties. The Find a Lawyer directory is not a lawyer referral service.




                                                                   Need legal help?
                        Take a look at our newly enhanced Lawyer Referral Service site.




                                                                                                                                                           ▲


https://www.floridabar.org/directories/find-mbr/?lName=klayman&sdx=N&fName=larry+&eligible=N&deceased=N&firm=&locValue=&locType=C&pracA…                           3/3
